In an action to recover damages for personal injuries sustained by the deceased wife of the plaintiff administrator before she died, and to recover damages for loss of services and medical expenses sustained by her said husband, defendant appeals from a judgment of the Supreme Court, Westchester County, entered January 13, 1960, after a jury trial, on a verdict in favor of the wife and her husband. During the pendency of this appeal the wife died from causes unrelated to the personal injuries for which recovery is here sought. Her husband, as administrator of her estate, has been substituted in this action in her stead. Judgment reversed on the law and the facts, with costs, and complaint dismissed. While the intestate wife and her husband were walking along a retaining wall in a park maintained by defendant village, the wife stepped off the wall and fell into a hole covered with grass. There was some testimony that, to the knowledge of defendant, the general area near the wall was infested with rat holes. However, there was no proof that the hole into which the wife fell was a rat hole. Nor was there any proof of notice to defendant as to the particular hole which caused her to fall. Without such proof, she and her husband failed to make out a prima facie case (Sikora v. Apex Beverage Corp., 282 App. 193, affd. 306 N. Y. *953917; Swiontek v. City of New York, 283 App. Div. 949). Nolan, P. J., Beldock, Kleinfeld and Pette, JJ., concur; Christ, J., dissents and votes to affirm.